DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 4 and 5, the basis upon which the recited weight percentages defining copolyamides (A) and (B) is not apparent.  That is, are they based on 100 weight percent of the total sum of copolyamides (A) and (B), or on 100 weight percent of the composition?
In claims 1, 7 and 8, the basis upon which the recited mole percentages defining the repeat units is not apparent.  
In claim 10, it is unclear whether the “second amorphous copolyamide” refers to the amorphous copolyamide (B) per claim 1.
In claim 11, there is no express antecedent basis for the amorphous “polyamide” (B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2004/0030023 (Buhler).
Buhler discloses a polymer composition comprising:
51 to 94 wt.% of a semi-crystalline copolyamide 66/6I/6T (embraces Applicants’ semi-aromatic copolyamide A) and meets content thereof) containing
(a1) 47 to 90 wt.% PA 66 units derived from adipic acid and hexamethylene diamine ((a1) meets Applicants’ repeat unit a-2) derived from a C6 aliphatic dicarboxylic acid and a C6 aliphatic diamine and overlaps content thereof),
(a2) 7 to 50 wt.%  PA 6I units derived from isophthalic acid and hexamethylene diamine, and
(a3) 3 to 40 wt.% PA 6T units derived from terephthalic acid and hexamethylene diamine ((a2) + (a3) meets Applicants’ repeat unit a-1) derived from a mixture of C8 aromatic dicarboxylic acids and a C6 aliphatic diamine and overlaps content thereof);

1 to 9 wt.% of a polyamide 6T/6I/66 or 6T/6I/6 prepolymer (not precluded from present claims); and
5 to 40 wt.% of an amorphous copolyamide 6I/6T (embraces Applicants’ amorphous copolyamide B and meets content thereof) containing
(c1) 40 to 90 wt.% of PA 6I units (meets Applicants’ repeat unit b-1) derived from isophthalic acid and a C6 aliphatic diamine and overlaps content thereof) and
(c2) 50 to 10 wt.% of PA 6T units (meets Applicants’ repeat unit b-2) derived from terephthalic acid and a C6 aliphatic diamine and overlaps content thereof)
(e.g., abstract, [0039-0054], [0078], examples, claim 1 and 2).  The polymer compositions are useful for the production of fibers [0078] (meets Applicants’ filament form).
Buhler exemplifies A) semi-crystalline copolyamides 66/6I/6T (Table 1) (meets Applicants’ semi-aromatic copolyamide A)) and B) amorphous copolyamide 6I/6T having a 67/33 ratio [0084] (meets Applicants’ amorphous copolyamide B)). In essence, Buhler’s examples (e.g., Examples B13, B14, B27) comprising said A) semi-crystalline copolyamide 66/6I/6T and B) amorphous copolyamide 6I/6T differ from present claim 1 in that the semi-crystalline copolyamide 66/6I/6T content is below the presently claimed content defining the semi-crystalline copolyamide A) and the composition is not in filament form. To the extent Buhler discloses (claim 2) the use of 51 to 94 wt% of a semi-crystalline copolyamide 66/6I/6T, it would have been obvious to meets Applicants’ semi-aromatic copolyamide A) and content thereof) for its expected additive effect and with the reasonable expectation of success.  Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.
Moreover, it would have been obvious to one having ordinary skill in the art to produce fibers (meets Applicants’ filament) from Buhler’s composition with the reasonable expectation of success per [0078].
	As to claims 2 and 3, Buhler’s copolyamide 66/6I/6T contains PA 66/6T. 
	As to claim 3, Buhler discloses amorphous copolyamide 6I/6T.
	As to claims 4 and 5, inasmuch as Buhler discloses (claim 2) the use of 51 to 94 wt.% of a semi-crystalline copolyamide 66/6I/6T, it would have been obvious to one having ordinary skill in the art to formulate a polymer composition comprising A) 60 to 94 wt.%, or 65 to 90 wt.%, of the exemplified semi-crystalline copolyamide 66/6I/6T (meets Applicants’ semi-aromatic copolyamide A) and content thereof) for its expected additive effect and with the reasonable expectation of success.
As to claim 6, Buhler’s copolyamide 66/6I/6T is derived from terephthalic acid. 
As to claim 7, Buhler exemplified A) semi-crystalline copolyamides 66/6I/6T (Table 1) meets the claimed (a-1) and (a-2) requirements. 
1) 40 to 90 wt.% of PA 6I units and (c2) 50 to 10 wt.% of PA 6T units, the use of a copolyamide 6I/6T meeting the requirements of the present claim would have been within the purview of one having ordinary skill in the art.
As to product-by-process claim 9, it is not seen that the patentability of a product depends on its method of production. The presently claimed article appears to be the same as a product produced from Buhler’s above-described polymer composition even though it is not made from a fused filament fabrication process, In re Thorpe, 227 USPQ 964.
As to claims 10-13, inasmuch as a product produced from Buhler’s above-described polymer composition meets the claimed product in terms of polymer composition, it is reasonably believed that it would necessarily possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/043,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are directed to a polymer composition in filament form, and 3D printed articles therefrom, comprising the same semi-aromatic copolyamide and amorphous polyamide, in overlapping contents. Specifically, the present filament claims embrace the copending composition per claims 13 and 14 in filament form and the present article claims embrace the copending 3D articles produced via an additive manufacturing process inclusive of a fused filament fabrication process.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have similar properties (MPEP 2144.05 l).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765